                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 SOUTHERN NURSERIES, INC. and                         )
 TERRY FLATT,                                         )
                                                      )
         Plaintiffs,                                  )
                                                      )   NO. 3:19-cv-00665
 v.                                                   )   JUDGE RICHARDSON
                                                      )
 TENNESSEE NURSERY AND                                )
 LANDSCAPE SUPPLY LLC and                             )
 JOHNATHAN JEFFERS,                                   )
                                                      )
         Defendants.                                  )
                                                      )
                                                      )

                                              ORDER

       The parties have filed a Joint Stipulation of Dismissal with Prejudice (Doc. No. 41). Under

Fed. R. Civ. P. 41(a)(1)(A)(ii), the Stipulation of Dismissal sufficed to dismiss this action without

any action on the part of the Court. Because the parties have stated that the dismissal is with

prejudice, the dismissal in fact is with prejudice.

       Accordingly, the Court acknowledges that all claims in this action have been DISMISSED

with prejudice, and the Clerk is directed to close the file. This Order shall constitute final judgment

for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.

                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE
